            Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 1 of 9



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 PETER RODRIGUEZ,                                                  DOC #:
                                                                   DATE FILED: 12/01/2020
                                   Plaintiff,

                       -against-
                                                                     1:20-cv-09840-GHW
 CITY OF NEW YORK; CAPTAIN GIBSON;
                                                                    ORDER OF SERVICE
 E.S.U. CAPTAIN MOISE; CORRECTION
 OFFICER FERRERO; E.S.U. OFFICER JOHN
 DOE #1; E.S.U. OFFICER JOHN DOE #2,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

        Plaintiff, currently incarcerated in the Manhattan Detention Complex, brings this pro se

action under 42 U.S.C. § 1983, alleging that on August 31, 2020, there was a fire in his cell, and that

in response, the officers sprayed him with a fire extinguisher and with mace. Dkt. No. 2 at 4.

Plaintiff asserts that he is asthmatic, and that he suffered severe physical symptoms from being

sprayed. Id. at 5. By order dated November 24, 2020, Chief Judge McMahon granted Plaintiff ’s

request to proceed without prepayment of fees, that is, in forma pauperis. 1 Dkt. No. 4.

A.      Waiver of Service

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Defendants City of

New York, Correction Officer Ferrero, Captain Gibson, and Emergency Services Unit (ESU)

Captain Moise waive service of summons.




        1
         Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 2 of 9



B.      Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court in

identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies sufficient

information to permit the New York City Law Department to identify the two ESU correction

officers who were involved in the incident in Plaintiff ’s cell at MDC on August 31, 2020. It is

therefore ordered that the New York City Law Department, which is the attorney for and agent of

the New York City Department of Correction, must ascertain the identity and badge number of

each John Doe whom Plaintiff seeks to sue here and the address where the defendant may be

served. 2 The New York City Law Department must provide this information to Plaintiff and the

Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the original

complaint. An amended complaint form that Plaintiff should complete is attached to this order.

Once Plaintiff has filed an amended complaint, the Court will screen the amended complaint and, if

necessary, issue an order asking Defendants to waive service.

C.      Local Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff ’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the date


        2
         If the Doe defendant is a current or former DOC employee or official, the New York City
Law Department should note in the response to this order that an electronic request for a waiver of
service can be made under the e-service agreement for cases involving DOC defendants, rather than
by personal service at a DOC facility. If the Doe defendant is not a current or former DOC
employee or official, but otherwise works or worked at a DOC facility, the New York City Law
Department must provide a residential address where the individual may be served.

                                                     2
             Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 3 of 9



of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim. 3

                                            CONCLUSION

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants City of New York, Correction Officer Ferrero, Captain Gibson, and ESU Captain

Moise waive service of summons.

         The Clerk of Court is further directed to mail a copy of this order and the complaint to the

New York City Law Department at: 100 Church Street, New York, NY 10007.

         The Clerk of Court is also directed to mail a copy of this order to Plaintiff, together with an

information package. An “Amended Complaint” form is attached to this order.

         Local Rule 33.2 applies to this case.

SO ORDERED.

Dated:       December 1, 2020

                                                               GREGORY H. WOODS
                                                              United States District Judge




        If Plaintiff would like copies of these discovery requests before receiving the responses
         3

and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                    3
           Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 4 of 9




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 5 of 9




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
          Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 6 of 9




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 7 of 9




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
          Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 8 of 9




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
          Case 1:20-cv-09840-GHW Document 6 Filed 12/01/20 Page 9 of 9




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
